Citation Nr: 1433209	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1958 until May 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board most recently Remanded the matter to the Appeals Management Center (AMC) in December 2013 for further development and adjudicative action.  That matter has been returned for final appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service, arthritis of the lumbar spine was not diagnosed until several decades after service, and the preponderance of the evidence is against a finding that a low back disorder is the result of a disease or injury in active duty service.  

2.  A chronic cervical spine disorder was not shown in service, arthritis of the cervical spine was not diagnosed until several decades after service, and the preponderance of the evidence is against a finding that a cervical spine disorder is the result of a disease or injury in active duty service.  



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  A chronic cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principe, 18 Vet. App. 112 (2004); Quartuccio v. Principe, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated September 2006 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  To the extent possible, private treatment records have been obtained and associated with the Veteran's file.  The RO attempted to obtain Social Security Administration records (SSA), but an April 2012 letter indicates that the records were destroyed.  The RO also attempted to obtain medical records from Fort Lee for the time period the Veteran claims he received treatment.  A search for these records from that facility dated from July 1958 to September 1960.  A PIES response in May 2014 confirms that a search was conducted but that there are no records at that facility for the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent a VA examination to evaluate his low back and neck disorders in July 2012.  An addendum opinion was obtained in May 2014.  Although the July 2012 examiner was not available to provide the addendum opinion, the clinician providing the addendum opinion reviewed the Veteran's file, to include his service record and the July 2012 examination report.  Both the examination and the addendum opinion involved review of the Veteran's claims file, thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that, taken as a whole, the examination and opinion are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Relevant VA treatment records have been obtained and associated with the Veteran's claims file, and an addendum opinion was obtained, the Board finds that there has been substantial compliance with its remand.  The Board notes that medical records from Fort Lee were not obtained but that a PIES request indicated that records for the Veteran do not exist at that facility.  The Board finds that there has been substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative disc disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has low back and neck disorders that are related to active duty service.  Specifically, he contends that he fell from a crane during training, and that his current disorders are related to this in-service injury.  

The Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty.  Service treatment records show that the Veteran was treated after falling on his back in September 1959. No diagnosis was rendered at that time.  There are no other records indicating complaints of or treatment for a low back or neck disorder in service, and there is no evidence showing follow-up treatment from the September 1959 fall.  A May 1960 separation examination shows a normal evaluation of the Veteran's spine, and contemporaneous report of medical history shows that the Veteran did not report any low back or neck problems upon separation from service.  

Post-service, the first documented complaint of back pain is found in a November 1985 private treatment record.  The Veteran reported that he underwent back surgery in 1962 after injuring his back at work and stated that he experienced pain since that time.  A contemporaneous private treatment record shows that the Veteran also reported having back surgery in 1969 after being hit with a fork truck.  The physician diagnosed the Veteran with severe lumbosacral strain with radiculopathy and possible early degenerative disc disease of the lumbar spine.  The first post-service documented complaint of neck pain is found in a September 2006 VA treatment record.  The Veteran reported that the pain had become more noticeable in that last year.  The physician diagnosed him with spondylo-degenerative changes in the cervical spine and degenerative disc disease, noting poor general physical condition and age.  

The Veteran underwent a VA examination in July 2012.  At that time, he reported falling 40-45 feet in service in September or October of 1958.  He claimed that his back and neck pain has been continuous since that time.  He also reported lumbar surgery in 1965.  The examiner opined that it was less likely than not that the Veteran's current lumbar and cervical spine disorders were related to active duty service.  He stated that the Veteran's in-service back injury was not consistent with his current disorder, and that the length of time between service and diagnosis suggested that his current disorders were most likely due to the ageing process, as opposed to any in-service injury.  

In a May 2014 addendum opinion, the examiner reviewed newly associated VA treatment records and opined that it was less likely than not that the Veteran's current lumbar and cervical spine disorders were related to active duty service.  He stated that it was his opinion that the Veteran's in-service back injury was an isolated incident, as there is no evidence of follow-up treatment, and the Veteran did not report any back pain at separation.  He also noted that the Veteran did not report cervical spine pain for many years following service, and that both disorders are likely due to the natural ageing process and the Veteran's post-service occupation as a truck driver.  

As noted above, under 38 C.F.R. § 3.307, service connection may be presumed for certain conditions, including degenerative disc disease, if the disorder was disabling to a degree of 10 percent or more within one year following service.  In this case, however, degenerative disc disease of the lumbar spine and cervical spine was not diagnosed for 25 years and 46 years, respectively.  Service connection is not warranted on a presumptive basis.  

Turning to the question of direct service connection (38 C.F.R. § 3.303), the Veteran has expressed the belief that his disabilities are related to an in-service fall.  However, as noted above, the only objective medical evidence of record to support the Veteran's contention is a September 1959 service treatment record showing that the Veteran fell on his back.  Both VA examiners opined that this injury was an isolated incident and is unrelated to his current lumbar and cervical spine disorders.  Rationale has been provided that supports this negative opinion.  The Veteran and his representative have not provided any competent medical evidence to the contrary.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, orthopedic disorders, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an orthopedic disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of back and neck pain, but there is no indication that that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence of record does not constitute competent medical evidence and lacks probative value.  


To the extent that the Veteran asserts continuity of symptomatology, the Board finds that the Veteran is not a reliable historian in this regard.  The Veteran's separation examination does not show that he reported back or neck problems on separation.  It follows that if his claimed back and neck disorders had been problematic since service, they would have been reflected on the Veteran's separation examination.  Further, his reports of experiencing back and neck problems since service made at his July 2012 VA examination are inconsistent with his endorsements in his November 1985 private treatment records showing he began experiencing back pain in 1962 after an injury at work.  The Board also notes that the Veteran did not report any neck pain at that time.  He also made no reference to cervical spine dysfunction when he filed an initial claim for VA disability in June 1998.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran's reliability as a historian is further compromised by the lack of reference to a longstanding history of back and neck problems until the filing of his back claim in 1998 and his neck claim and a claim to reopen his back claim in 2006.  Reporting a history of back and neck problems would have been in his best interest, if the symptoms were truly occurring.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist); Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than reported history); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Based on the foregoing, the Board finds that the most probative evidence of record fails to show that the Veteran's lumbar and cervical spine disorders manifested to a compensable degree within one year of separation or that his lumbar and cervical spine disorders are related to his active service.  As such, the claims of entitlement to service connection for low back and neck disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  

ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a cervical spine disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


